Citation Nr: 1716858	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-17 020 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2013 and May 2016, the Board remanded the matter on appeal for appropriate action.  

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the circumstances of his service at Korat Royal Thai Air Force Base (Camp Friendship) in Thailand brought him near the air base perimeter and, as such, herbicide exposure is conceded on a facts-found basis.

2.  The Veteran has a current diagnosis of diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations. 

The Veteran claims that his diabetes mellitus, type II, is related to his exposure to herbicides during his military service.  Specifically, he contends that he was exposed to herbicides at Korat Royal Thai Air Force Base (Camp Friendship) in Thailand from June 1968 to June 1969 as his work and barracks assignments placed him at the perimeter of the base.  Therefore, the Veteran claims that service connection is warranted for diabetes mellitus, type II. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 and ending on May 7, 1975, or in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area which herbicides are known to have been applied from April 1, 1968, to August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii). 

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  As specifically relevant to this appeal, if a Veteran served during the Vietnam Era at the Korat Royal Thai Air Force Base near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA has provided that herbicide exposure should be conceded on a direct/facts-found basis.  See M21-1, Part IV, Subpart ii, 1.H.5.b. 

Based on presumed exposure to herbicides, presumptive service connection is provided for certain diseases, to include diabetes mellitus, type II.  See 38 C.F.R.    § 3.309 (e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board has reviewed all of the evidence in the Veteran's claims file, including his service and personnel records, post service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for service connection for diabetes mellitus, type II. 

As relevant to the claim for service connection, the Board initially notes that post-service VA treatment records document that the Veteran has been diagnosed with diabetes mellitus, type II.  Therefore, the primary question in this case is whether the Veteran was exposed to herbicides during his active service. 

There is no evidence that the Veteran served in the Republic of Vietnam or Korea during the specified periods.  However, he asserts that he was exposed to herbicides while supporting the conflict in Vietnam at the Korat Royal Thai Air Force Base (Camp Friendship) in Thailand.  In this regard, his personnel records reflect that he was stationed in Thailand from June 1968 to June 1969.  

The Board notes that the Veteran's military occupational specialty (MOS) was that of a cargo checker.  The record contains statements from the Veteran indicating that his MOS brought him in regular contact with the perimeter of the base as well as the herbicides used during the conflict in Vietnam as well as those used to maintain the perimeter of the base.  

Furthermore, in December 2009 and 2013 statements, the Veteran described how the perimeter would be sprayed, and the mist would seep into their hooches or barracks as they had no solid walls to keep it out.  Furthermore, he reported that he handled barrels of herbicides in the warehouse where he worked.  Additionally, in January 2017, he provided photographs of Korat Royal Thai Air Force Base.  The Veteran marked where his barracks were located for the entirety of his tour in Thailand as well as the mess hall and movie theater both with evidence of brown grass, allegedly from herbicides, within a few feet. 

In his January 2017 testimony, the Veteran testified that he worked in a warehouse on the base and that the warehouses were all spread throughout the base including the base perimeter.  He further testified that his duties included him moving barrels and helping load items onto planes.  He indicated that "Agent Orange" was stamped on some of the barrels as well as various other herbicides.  In addition, the Veteran testified as to this fact before the Board in January 2017.  In addition, he testified that his "hooch" or barracks were within 500 meters of the base perimeter and that there was no glass or solid walls to keep out the herbicides used to clear the brush away from the base perimeter.

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report that his duties took him to the perimeter of the base, and his reports are consistent with the circumstances of his service as a cargo checker or warehouse worker.  He has been consistent in his statements and there is no explicit evidence to contradict his reports.  The Board finds the Veteran's statements to be credible as they are consistent with the evidence of record.  Moreover, the Board has no reason to doubt the veracity of the statements.  Therefore, the Board finds that the Veteran has competently and credibly reported that his duties in the warehouse and barrack assignments brought him in contact with the perimeter of the base.  On this evidence, and utilizing the benefit of the doubt doctrine outlined in Gilbert, the Board concedes herbicide exposure on a facts-found basis and consistent with the policy outlined in M21-1, Part IV, Subpart ii, 1.H.5.b.

Therefore, as the Veteran was exposed to herbicides coincident with his service at Korat Royal Thai Air Force Base (Camp Friendship) in Thailand and has a current diagnosis of diabetes mellitus, type II, such is presumed to be a result of exposure to herbicides.  Therefore, service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

ORDER

Service connection for diabetes mellitus, type II, is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


